Title: To Alexander Hamilton from William Heth, 20 June 1799
From: Heth, William
To: Hamilton, Alexander


Petersburg [Virginia] June 20, 1799. “Your most obliging favor of the 6th found me a day or two ago at the commencement of my spring harvest, the crop of which, I fear will not be very abundant. This kind answer, Tho has settled all my Jealousies, and made me happy. But you must really drop me a line now and then, merely to prove that you some times think of a man, who scarce lets a day pass without giving a glass to Alexander Hamilton. Yes, I ask this—notwithstanding I well know, how fully your time is occupied.… You must have heard ere this, of the death of our great Henry. In the loss of this wonderful man, America itself, hath received a deep wound. But, Virginia, unfortunate, distracted Virginia! hath received a blow, which she will long feel. The good, the virtuous, and the liberal minded of all classes, seem truly sensible of the severe stroke & shew much, & deep affliction; while some few of the Jacobin tribe, are found so lost to every sense of decency & humanity, as openly to express their pleasure at an event, melancholy in the extreme, & which at this crisis of American affairs, may truly be calld a national misfortune. But, what are not such degenerate, & contemptible wretches capable of? You have our last paper, to show how this misfortune has been mentioned here & in Richmond.… I should like to see this published in one of your papers embellished by you—in order to get into ours. If you approve of this, send me yr paper.…”
